Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.1 Page 1of11

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

tf

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Sha'Teina Anahita Lin Grady El

(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Cpl. Ricky Bamosky
Cpl. Michael Pranger
Taylor Police et alia

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot jit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Case:2:19-cv-13756

Judge: Drain, Gershwin A.

MJ: Stafford, Elizabeth A.

Filed: 12-23-2019 At 10:40 AM

CMP GRADY EL V. BARNOSKY ET AL (DA)

Jury Trial: [L] Yes [[] No
(check one)

]
bettie o: a Civil Case
 

Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.2 Page 2 of11

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Sha'Teina Anahita Lin Grady El

 

cio 2080 Whittaker Road #127

 

Ypsilanti, Washtenaw County

 

Michigan Republic [48197]

 

734-262-4133

 

shateinael@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach

additional pages if needed.
Defendant No. |

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Cpl. Ricky Barnosky Badge # 235

 

Corporal Badge # 235

 

23515 Goddard Road

 

Taylor, Wayne County

 

Michigan, 48180

 

734-374-1420

 

 

Ofc. Michael Pranger

 

Officer

 

23515 Goddard Road

 

Taylor, Wayne County

 

Michigan, 48180

 

734-374-1420

 

 
Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.3 Page 3 of11

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

Defendant No. 3

Name

Job or Title
cif known)

Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

E-mai! Address
(if known)

 

 

Defendant No. 4

Name

Job or Title
af known)

Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

E-mail Address
af known)

 

 

Hi. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federat question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question [] Diversity of citizenship

Fill gut the paragraphs in this section that apply to this case.

 
Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.4 Page 4of11

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this case.

Title 10 U.S.C. 244, Title 18 U.S.C. 242, Article 20 21 of Treaty of Peace and Friendship (Treaty of Amity
and Commerce) of 1787 between Morocco and the united states of America, First (1st) and Fourth (4th)
Amendment of the Constitution

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name)
is a citizen of the State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) :
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

 

State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

2. The Defendant(s)

 

 

 

 

a. If the defendant is an individual
The defendant, (name) , iS a citizen of the
State of (name) . Orisa citizen of (foreign
nation)

b. If the defendant is a corporation
The defendant, (name) , 18 incorporated
under the laws of the State of (name) , and

 

has its principal place of business in the State of (name)
. Oris incorporated under the Jaws of
, and has its principal place

 

(foreign nation)
of business in (name)

 

 

(if more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)

4
 

 

Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelID.5 Page 5of11

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

IT,

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes

or the amount at stake—is morc than $75,000, not counting interest and costs of
court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

SEE ATTACHED AFFIDAVIT
Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.6 Page 6of11

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

Iv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

SEE ATTACHED AFFIDAVIT

 

Vv. Certification and Closing

Under Federal Rute of Crvil Procedure !1, by signing below, I certify to the best of my
knowledge, information, and belief that this @/Qi ryt: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2} 1s supported by existing law or by a nonfrivelous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

{ agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. J understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: awd December , 20 1g .

Signature of Plaintiff
Printed Name of Plaintiff

 

 
Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.7 Page 7 of11

Plaintiff
Sha’Teina Anahita Lin Grady E! 20 December 2019
c/o 2080 Whittaker Road #127 Certified Contract No. ACR20122019

Washtenaw Territory, Michigan
Republic, [zip exempt] Non Domestic

Vv

DEFENDANTS
Cpl. Ricky Bamosky
Cpl. Michael Pranger
Taylor Police et alia

AFFIDAVIT of CLAIM for RELIEF

lam, Sha‘Teina Anahita Lin Grady #:a Moorish American woman in Proprio Persona, Sui Juris. | am
not a United States citizen nor a citizen of Michigan. | am filing a Claim upon which Retief can be
granted against US citizens Ricky Barnosky, Michael Pranger and Taylor Police et alia. The primal basis
for the claim is Federal Question Jurisdiction, The defendants have been negligent in their failure to act,
in their legal and moral obligations to the Constitution for the united States and the organic Constitution
of Michigan 1835, causing several personal injuries to me the living breathing in full fife natural woman.
18 U.S.C 241 Conspiracy Against Rights, 18 U.S.C 242 Deprivation of Rights.

Claim
Ricky Barnosky, Michael Pranger and others breached their contracts of their sworn or affirmed Oaths to
uphold the Constitution for the united States of America 1791, Constitution of Michigan 1835 and
violated the Treaty of Peace and Friendship (Treaty of Amity and Commerce) !787, 1836 between
Morocco and the dejure united States of America. The Defendants are being charged with the following
offenses:

Five (5) Counts of: Conspiracy Against Rights — Ricky Barnosky

One (1) Counts of: Conspiracy Against Rights with kidnap — Ricky Barnosky
Five (5) Counts of: Deprivation of Rights — Ricky Bamosky

One (1)Count of: Deprivation of Rights resulting in kidnap— Ricky Barnosky

Three (3) Counts of: Conspiracy Against Rights — Michael! Pranger

One (1) Counts of: Conspiracy Against Rights with kidnap — Michael Pranger
Three (3) Counts of: Deprivation of Rights— Michael Pranger

One (1) Count of: Deprivation of Rights resulting in kidnap— Michael Pranger

Relief
Count 1: On 9 December 2019 at approx. 5:30 a.m. Ricky Barnosky conspired against rights that are
secured to me by the 5 Amendment when he unlawfully stopped me in my personal automobile during
my travels upon the highways near [Taylor, Michigan] without an articulable suspicion of a crime, thus he
should be fined $25,000 and /or sentenced not more than 10 year under Title 18 U.S.C 241.
Count 2: On 9 December 2019 at approx. 5:30 a.m. Ricky Barnosky pulled me by force against my will
from my personal automobile after | provided him with my national Moorish identification card and

ACR20122019
Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.8 Page 8 of 11

requested his supervisor of which he ignored, thus he should be fined $25,000 and / or sentenced not
more than | year under Title 18 U.S.C 242.

Count 3: On 9 December 2019 at approx. 5:30 a.m. Ricky Barnosky conspired against rights that are
secured to me by the 4" Amendment, thus he should be fined $25,000 and sentenced not more than 10
years under Title 18 U.S.C 241,

Count 4: On 9 December 2019 at approx. 5:30 Ricky Barnosky unlawfully searched my pockets, thus he
should be fined $25,000 and / or sentenced not more than | year under Title 18 U.S.C 242

Count 5: On 9 December 2019 at approx. 5:30 Ricky Barnosky conspired against rights that are secured
to me by the 4" Amendment, thus he should be fined $25,000 and sentenced not more than 10 years under
Title 18 U.S.C 241.

Count 6: On 9 December 2019 Ricky Barnosky unlawfully searched my automobile without probable
cause or my consent, thus he should be fined $25,000 and / or sentenced to not more than | year under
Title 18 U.S.C 242.

Count 7: On 9 December 2019 Ricky Barnosky conspired against rights that are secured to me by the 4"
Amendment, thus he should be fined $25,600 under Title 18 U.S.C 241.

Count 8: On 9 December 2019 Ricky Barnosky unlawfully seized my personal automobile from
Champions Sports bar on Sibley Rd, Brownstown by way of third, party tow company, thus he should be
fined $25,000 and/ or sentenced not more than | year under Title 18 U.S.C 242.

Count 9: On 9 December 2019 Ricky Barnosky conspired against rights that are secured to me by the 4"
Amendment with intention to kidnap, thus he should be fined $50,000 and / or sentenced not more than
Life under Title 18 U.S.C 241.

Count 10: On 9 December 2019 Ricky Barnosky unlawfully and against my will kidnapped me from
Champions Sports Bar and transported me to Taylor Police station where I was held for ransom for three
(3) days, thus he should be fined $150,000 and/ or sentenced not more than Life under Title 18 U.S.C
242.

Count 11: On 9 December 2019 Ricky Barnosky conspired against rights that are secured to me by the 4"
Amendment, thus he should be fined $25,000 and sentenced not more than 10 years under Title 18 U.S.C
241.

Count 12: On 9 December 2019 Ricky Barnosky unlawfuily confiscated mine and my Heir’s national
Moorish identification cards and persona! Moorish plates from my automobile and refused to return them
to me, thus he should be fined $25,000 and / or sentenced to not more than | year under Title 18 U.S.C
242,

Count 13: On 9 December 2019 at approx. 5:30 Michael Pranger conspired against rights that are secured
to me by the 4" Amendment, thus he should be fined $25,000 and sentenced not more than 10 years under
Title 18 U.S.C 241,

Count 14: On 9 December 2019 Michael Pranger unlawfully searched my automobile without probable
cause or my consent, thus he should be fined $25,000 and / or sentenced to not more than | year under
Title 18 U.S.C 242.

Count 15: On 9 December 2019 Michael Pranger conspired against rights that are secured to me by the
4 Amendment, thus he should be fined $25,000 and sentenced not more than 10 years under Title 18
U.S.C 241.

Count 16: On 9 December 2019 Michael Pranger unlawfully seized my personal automobile from
Champions Sports bar on Sibley Rd, Brownstown by way of third, party tow company, thus he should be
fined $25,000 and/ or sentenced not more than | year under Title 18 U.S.C 242,

Count 17: On 9 December 2019 Michael Pranger conspired against rights that are secured to me by the
4" Amendment with intention to kidnap, thus he should be fined $50,000 and sentenced not more than
Life under Title 18 U.S.C 241.

ACR20122019

 
 

Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.9 Page 9of11

Count 18: On 9 December 2019 Michael] Pranger unlawfutly and against my will kidnapped me from
Champions Sports Bar and transported me to Taylor Police station where | was held for ransom for three
(3) days, thus he should be fined $150,000 and/ or sentenced not more than Life under Title 18 U.S.C
242.

Based on the claim 1, Sha Teina Anahita Lin Gracy El. deserve the relief requested due to the fact that
Ricky Barnosky and Michael Pranger among others took an Oath to defend the Constitution and the rights
of the people and therefore had a legal and a moral obligation to act in favor of rights that are secured to
me by the Constitution. In the Taylor Law Enforcement Code of Ethic, they are to “Respect the
Constitutional Rights of Ail, to Liberty, Equality and Justice” by which they have failed miserably at.
This is not the first violation committed against me by Taylor Police, July 2018 more than Ten (10)
[officers] Conspired against rights and Deprived me of Rights that are secured to me as well as assaulted
me causing me bodily injury and damage to my property. These Rogue individuals have a propensity to
violate the Constitutional rights of others with no remorse or recourse. | now suffer from PTSD and
Anxiety as I fear for my life whenever | see them [officers] in my travels. Not knowing if my right to
travel will be impeded again and if at that time their excessive force will result in severe injuries or the
termination of my life. Pursuant to the unanimous declaration of independence, all men are born free and
equal and have the right to life, liberty and the pursuit of happiness.

Res Judicata
Right To Travel

The Right to Park or Travel is part of the Liberty of which the Natural Person, citizen cannot be deprived without “due
process of law” under the 5th Amendment of the United States Constitution. Kent v. Dulles 357 US 116, 125

Traffic intractions are not a crime. People v. Battle, 50 Cal App. 3, step 1, 123 Cal. Rptr. 636,639

Speeding, driving without a license, wrong plates or no plates, no registration, no tags, etc.,

have been held to be “nonarrestable” offenses. Cal. V. Farley, 98 Cal. Rep. 89., 20 CA 3d 1032

The Right of a citizen to Travel upon the public highways and to transport one’s property thereon, either by carriage
or automobile, is not a mere privilege which a city may prohibit or permit at will but a common right which he / she
has under the right to life, liberty, and the pursuit of happiness. Thompson vy. Smith 154SE 579

I Affirm under the Penalty of Perjury that all statements are True and Correct to the best of my

Poti rubkitterttodyel aadecemb0y B19

  

 

 

In Proprio Persona, Moorish American Consul, UC'}-308 — Date
Witnesses
Obacrathihid 7 L0P
bie JAM KA BRL try Ze ad Lee her
Gor agfican Consul. All Rights Reserved Date
, Wy f~, Lap
YI) KMtPfh 420 7 92 December 2011
héorish American National, AIR ights Reserved Date

ACR20122019
Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 P

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing
provided by local rules of court. This form, er

approved by the Judicial Con

CIVIL COVER SHEET

ence of th

e United States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM

agelD. 10, fn aQet O of 11

and service of pleadings or other papers as required by law, except as
eptember 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

Sha'Teina Anahita Lin Grady El

(b) County of Residence of First Listed Plaintiff Mishigamaa_
fEXCEPT IN thS. PLAINTIFF CASES)

(c) Attomeys (Finn Name, Address, and Telephone Number)

DEFENDANTS

Cpl. Ricky Barnosky, Cpl. Michael Pranger, Taylor Police et alia

County of Residence of First Listed Defendant

Wayne County

AN US. PLAINTIOE CASES ONLY)

Case:2:19-cv-13756

Judge: Drain,

MJ: Stafford,

Gershwin A.
Elizabeth A.

Filed: 12-23-2019 At 10:40 AM

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (tace an °X” in One Boe Only cr CMP GRADY EL V.BARNOSKY ETAL (DA)  icinir
{for Diversity Cases Unity) and One Box for Defendant)
oO t U.S, Government Bi Federal Question PTF DEF PTF DEF
Plaintit? (U.S. Government Not a Party) Cinzen of This State C)i Qt incorporated or Principal Place O4« Oa
of Business In This State
(42 US. Government (4 Diversity Citizen of Another State D2 [0 2 incorporated and Principal Place §=9] 5) =J5
Defendant (indicate Citizenship of Parties in Hent #11) of Business In Another State
Citizen of Subject ofa Ws) 223 Foreign Nation Ose De
Foreign Country
IV. NATURE OF SUIT (Place an "x" it One Box Only) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
(110 Insurance PERSONAL INJURY PERSONALINJURY — |[]625 Drug Related Seizure [1422 Appeal 28 USC 158 [CJ 375 False Claims Act
120 Marine 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |[7]423 Withdrawal Oo 376 Qui Tam (31 USC
(7) 130 Miller Act 345 Airplane Product Product Liztility (4690 Other 28 USC 157 3729(a)}
oO 144 Negotiable Instrument Liability (D367 Health Care’ C2 400 State Reapponionment
(J 150 Recovery of Overpayment [_] 320 Assault. Libel & Pharmaceutical PROPERTY RI [7] 410 Antitrust
& Entorcement of Judgment Slander Personal injury 820 Copyrights H 430 Banks and Banking
[4 #51 Medicare Act F) 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability (C1) 36x Asbestes Personal ["] 835 Patent - Abbreviated E] 460 Deportation
Student Loans T_] 340 Marine Injury Product New Drug Application |[-] 470 Racketeer Influenced and
(Excludes Veterans) fT] 345 Marine Product Liability oO $40 Trademark Corrupt Organizations
(11153 Recovery of Qvernavment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY (2) 480 Consumer Credit
of Veteran's Benefits £1350 Motor Vehicle (11370 Other Fraud [ y710 Fair Labor Standards 861 HIA (139517) (] 485 Telephone Consumer
166 Stockholders’ Suits f) 355 Motor Vehicle (2371 Truth in Lending Act 862 Black Lung (923) Protection Act
(J £99 Other Contract Product Liability (] 380 Other Personal (1726 Labor/Management 363 DIWC/DIWW (405(g)) 1] 490 Cable/Sat TV
H 195 Contract Product Liability a 360 Other Personal Property Darnage Relations 464 SSED Title XVI [LE 850 Seeurities‘Commodities/
196 Franchise Inpury [3225 Property Damage £7740 Railway Labor Act [1865 RS! (405(¢)) Exchange
HL] 362 Personal Injury - Product Liability ys Family and Medical [_] 890 Other Statutory Actions
Medical Matpractice Leave Act iT] 891 Agncultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS ]{ $790 Other Labor Litigation FEDERAL TAX SUITS im 893 Environmental Matters
LJ 210 Land Condemnation [_] 440 Other Civil Rights Habeas Corpos: (791 Employee Retirement LJ870 Taxes (U.S. Plaintiff R95 Freedom of Information
[4220 Fureclosure [] 441 Voring [(}463 Alien Detainee Income Securtty Act or Defendant} Act
230 Rent Lease & Ejectment 442 Employment (C}510 Motions to Vacate (1871 iRS—Third Party [[] 896 Arbitration
A Torts to Land 443 Housing/ Sentence 26 USC 7609 [] 899 Administrative Procedure
245 Tort Product Liability Accommodations [530 Gencral Act/Review or Appeal of
[1] 290 All Other Real Property f_] 445 Amer, w/Disabilities -][[] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 462 Naturalization Application Oo 950 Consttutionality of
c] 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other [mmigration State Staates
Other He» Civil Rights Actions
F448 Education 555 Prison Conditian

 

(1560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X" in One Bax Onty}

CO! Oviginal

Proceeding

VE. CAUSE OF ACTION

E Removed from
State Court

 

{3 Remanded from
Appellate Court

VII. REQUESTED IN oO CHECK IF THIS IS A CLASS ACTION

of Reinstated or

Reopened Another

(specify)
Cite the U.S. Civil Statute under which you are filing (De ne? cite jurisdictional stotutes unless diversity):
18 U.S.C 241 Conspiracy Against Rights, 18 U.S.C 242 Deprivation of Rights

Brief description of cause:
Cpl. Bamosky and other Taylor police conspired and deprived me of my Right to travel and violated 4th amendment

DEMAND §

Oo 5 Transferred from

District
Transfer

6 Multidistict
Litigation -

o8 Muitidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: flyes [Jno
VII. RELATED CASE(S) ;
IF ANY (See instructions): TUDGE DOCKET NUMBER

 

"AB December 2019

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

 

APPLYING [FP

 

JUDGE

Lise wlehaLsp 0

MAG. JUDGE

 
Case 2:19-cv-13756-GAD-EAS ECF No.1 filed 12/23/19 PagelD.11 Page 11of11
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? |_| Yes

(il) No

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [| Yes
court, including state court? (Companion cases are matters in which [al No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)
If yes, give the folowing information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 

 

 
